DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment Acknowledged
The 02/22/2022 preliminary amendment includes: (a) claims 22-41 are new; and (b) claims 1-12 are cancelled.  Claims 22-41 are currently pending and an office action on the merits follows.
Specification Objection
The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “DISPLAY DEVICE INCLUDING FOVEAL AND PERIPHERAL PROJECTORS THAT RESPECTIVELY PROJECT WIDE AND NARROW DIAMETER LIGHT BEAMS THAT ARE REDIRECTED TO EYE BOX POINTS”.
Claim Objection
4.	Claim 30 is objected to because of the following informalities:  
Claim 30 needs to be changed from “the distribution waveguides” to “the distribution waveguide” to correct a lack of antecedent basis issue.  Compare claim 29 at lines 1-2 includes “a distribution waveguide”.  Appropriate correction is required.
Claim Rejections – Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6. 	Claims 22-30 and 34-36 are rejected based on nonstatutory double patenting as being anticipated by claims 1-8 and 11-12 of U.S. Patent No. 11,215,829 B2.  
It is clear that all the elements of the application’s claims 22-30 and 34-36 are to be found in claims 1-8 and 11-12 of U.S. Patent No. 11,215,829 B2.  The difference between the application claims and the patent claims lies in the fact that the patented claims include many more elements and is thus more specific.  Thus the invention of claims 1-8 and 11-12 of U.S. Patent No. 11,215,829 B2 is in effect a “species” of the “generic” invention of the current application’s claims 22-30 and 34-36.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 22-30 and 34-36 are anticipated by claims 1-8 and 11-12 of U.S. Patent No. 11,215,829 B2, they are not patently distinct from claims 1-8 and 11-12 of U.S. Patent No. 11,215,829 B2.  See the below juxtaposition of applicant’s claims to those of U.S. Patent No. 11,215,829 B2.
Claim 22 of the present application
Claim 2 of U.S. Patent No. 11,215,829  B2 (depends upon claim 1)
A system, comprising:

a controller; 

a light engine configured to project light beams from a plurality of projection points under control of the controller; 







and a reflective holographic combiner comprising a plurality of point-to-point holograms configured to redirect the light beams received from the plurality of projection points to a plurality of eye box points, 

wherein each projection point projects the light beams to two or more of the plurality of holograms, and wherein the two or more holograms redirect the light beams to illuminate two or more respective eye box points,

wherein the holograms are configured such that neighboring eye box points are illuminated by different ones of the holograms, and




 


wherein the plurality of eye box points includes foveal and peripheral eye box points, 


and wherein the plurality of projection points includes: two or more foveal projectors configured to project wide diameter light beams over a small field of view, wherein foveal light beams are redirected to illuminate the foveal eye box points, and two or more peripheral projectors configured to project narrow diameter light beams over a wide field of view, wherein peripheral light beams are redirected to illuminate the peripheral eye box points.
Claim 1: A system, comprising:

a controller; 

a light engine including a distribution waveguide configured to receive light beams from a plurality of light sources at a plurality of entrance points and direct the light beams to pass through the distribution waveguide to a plurality of exit points to project the light beams from a plurality of projection points under control of a controller; and 

and a reflective holographic combiner comprising a plurality of point-to-point holograms configured to redirect light received from the plurality of projection points to a plurality of eye box points, 

wherein each projection point projects light beams simultaneously to two or more of the plurality of holograms, wherein the two or more holograms redirect the light beams to illuminate two or more respective eye box points;

wherein the holograms are configured such that neighboring eye box points are illuminated by different ones of the holograms, and

wherein the entrance points and the exit points of the distribution waveguide are implemented as holograms using a holographic film or as surface relief gratings.

Claim 2: The system as recited in claim 1, wherein the plurality of eye box points includes foveal and peripheral eye box points, 

and wherein the plurality of projection points includes: two or more foveal projectors configured to project wide diameter light beams over a small field of view, wherein foveal light beams are redirected to illuminate the foveal eye box points, and two or more peripheral projectors configured to project narrow diameter light beams over a wide field of view, wherein peripheral light beams are redirected to illuminate the peripheral eye box points.

Claim 23 of the present application
Claim 3 of U.S. Patent No. 11,215,829  B2 (depends upon claims 1-2)
The system of claim 22, wherein diameters of the foveal light beams are 4 mm or greater when exiting the foveal projectors.
The system as recited in claim 2, wherein the diameters of the foveal light beams are 4 mm or greater when exiting the foveal projectors.
Claim 24 of the present application
Claim 4 of U.S. Patent No. 11,215,829  B2 (depends upon claims 1-2)


The system of claim 22, wherein diameters of the foveal light beams are 2.3 mm or less at the foveal eye box points, and wherein diameters of the peripheral light beams are 0.5 mm or less at the peripheral eye box points.
The system as recited in claim 2, wherein diameters of the foveal light beams are 2.3 mm or less at the foveal eye box points, and wherein diameter of the peripheral light beams are 0.5 mm or less at the peripheral eye box points.


Claim 25 of the present application
Claim 5 of U.S. Patent No. 11,215,829  B2 (depends upon claims 1-2)


The system of claim 22, wherein field of view of the foveal light beams is 20° horizontal x 20° vertical, and wherein field of view of the peripheral light beams is 120° horizontal x 74° vertical.
The system as recited in claim 2, wherein field of view of the foveal light beams is 20° horizontal x 20° vertical, and wherein field of view of the peripheral light beams is 120° horizontal x 74° vertical.
Claim 26 of the present application
Claim 6 of U.S. Patent No. 11,215,829  B2 (depends upon claims 1-2)


The system as recited of claim 22, wherein the light engine includes a plurality of light sources, and wherein the controller is configured to selectively activate and modulate particular ones of the plurality of light sources to project light beams from different ones of the foveal and peripheral projectors.

The system as recited in claim 2, wherein the light engine includes a plurality of light sources, and wherein the controller is configured to selectively activate and modulate particular ones of the plurality of light sources to project light beams from different ones of the foveal and peripheral projectors.


Claim 27 of the present application
Claim 7 of U.S. Patent No. 11,215,829  B2 (depends upon claims 1-2 and 6)


The system of claim 26, wherein the light sources are arrays of edge-emitting laser diodes in a laser array projector component of the light engine.

The system as recited in claim 6, wherein the light sources are arrays of edge-emitting laser diodes in a laser array projector component of the light engine.

Claim 28 of the present application
Claim 8 of U.S. Patent No. 11,215,829  B2 (depends upon claims 1-2 and 6)


The system of claim 26, wherein the light sources include red, green, and blue light sources.
The system as recited in claim 6, wherein the light sources include red, green, and blue light sources.


Claim 29 of the present application
Claim 2 of U.S. Patent No. 11,215,829  B2 (depends upon claim 1)


The system of claim 22, wherein the light engine includes a distribution waveguide configured to receive light beams from a plurality of light sources at a plurality of entrance points of the distribution waveguide and direct the light beams to pass through the distribution waveguide to exit from a plurality of exit points of the distribution waveguide to project the light beams from the plurality of light points.
Claim 1: a light engine including a distribution waveguide configured to receive light beams from a plurality of light sources at a plurality of entrance points and direct the light beams to pass through the distribution waveguide to a plurality of exit points to project the light beams from a plurality of projection points 
Claim 30 of the present application
Claim 2 of U.S. Patent No. 11,215,829  B2 (depends upon claim 1)


The system of claim 29, wherein the entrance points and exit points of the distribution waveguides are implemented as holograms using a holographic film or as surface relief gratings.

Claim 1: wherein the entrance points and the exit points of the distribution waveguide are implemented as holograms using a holographic film or as surface relief gratings.

Claim 31 of the present application
Claims 2 and 9 of U.S. Patent No. 11,215,829  B2 (claim 2 depends upon claim 1)


The system of claim 29, wherein the light engine includes a plurality of scanning mirrors configured to receive the light beams from the plurality of exit points of the distribution waveguide 



and scan the light beams to a plurality of layered waveguides that include film layers recorded with holographic or diffractive gratings, wherein the foveal and peripheral projectors are implemented using respective foveal and peripheral waveguides of the plurality of layered waveguides.

Claim 1: the exit points of the distribution waveguide
Claim 9: The system as recited in claim 1, wherein the light engine includes a plurality of scanning mirrors configured to receive light at approximate angles and positions from the plurality of exit points 

and scan light to a plurality of layered waveguides that include film layers recorded with holographic or diffractive gratings, wherein the foveal and peripheral projectors are implemented by respective foveal and peripheral waveguides of the plurality of layered waveguides.
Claim 32 of the present application
Claims 6 and 10 of U.S. Patent No. 11,215,829  B2 (depends upon claims 1 and 9)


The system of claim 31, wherein the foveal and peripheral waveguides include pupil expansion gratings configured to expand the light beams received from the scanning mirrors and direct the light beams to the foveal and peripheral projectors, and wherein the foveal and peripheral waveguides are configured to emit the expanded light beams from the foveal and peripheral projectors.
Claim 10: The system as recited in claim 9, wherein the foveal and peripheral waveguides include pupil expansion gratings configured to expand the light beams received from the scanning mirrors and direct the light to the foveal and peripheral projectors, wherein the foveal and peripheral waveguides are configured to emit the expanded light beams from the foveal projectors.
Claim 6: wherein the controller is configured to selectively activate and modulate particular ones of the plurality of light sources to project light from different ones of the foveal and peripheral projectors.
Claim 33 of the present application
Claim 15 of U.S. Patent No. 11,215,829  B2 (depends upon claim 1)


The system of claim 31, wherein the scanning mirrors include 2D scanning microelectromechanical systems (MEMS) mirrors.
The system as recited in claim 1, wherein the light engine includes a plurality of scanning mirrors, wherein the scanning mirrors include 2D scanning microelectromechanical systems (MEMS) mirrors.
Claim 34 of the present application
Claim 11 of U.S. Patent No. 11,215,829  B2 (depends upon claims 1-2)


The system of claim 22, wherein the light engine includes focusing elements for each projector, wherein the focusing elements are configured to focus the light beams emitted by the projectors at focus surfaces in front of the holographic combiner such that the light beams are substantially collimated when reflected to the eye box points by the holographic combiner.

The system as recited in claim 2, wherein the light engine further comprises focusing elements for each projector, wherein the focusing elements are configured to focus the light beams emitted by the projectors at focus surfaces in front of the holographic combiner so that the light beams are substantially collimated when reflected to the eye box points by the holographic combiner.

Claim 35 of the present application
Claim 12 of U.S. Patent No. 11,215,829  B2 (depends upon claims 1-2 and 11)


The system of claim 34, wherein ideal focus surfaces are different for different eye box points, wherein the light engine is configured to reduce light beam diameter at different projection angles to compensate for errors between the focus surfaces and the ideal focus surfaces, and wherein reducing the diameter of a light beam increases a F-number thus increasing a depth of focus of the light beam.

The system as recited in claim 11, wherein ideal focus surfaces are different for different eye box points, and wherein the light engine is configured to reduce light beam diameter at different projection angles to compensate for errors between the focus surfaces and the ideal focus surfaces, and wherein reducing the diameter of a light beam increases a F-number thus increasing a depth of focus of the light beam.

Claim 36 of the present application
Claim 12 of U.S. Patent No. 11,215,829  B2 (depends upon claims 1-2 and 11)


The system of claim 34, wherein the focusing elements include holographic lenses.

The system as recited in claim 11, wherein the focusing elements include holographic lenses.
Claim 37 of the present application
Claim 14 of U.S. Patent No. 11,215,829  B2 (depends upon claim 1)


The system of claim 22, wherein the system includes a gaze tracking component configured to track position of a subject’s eye, wherein the controller is configured to selectively activate and modulate particular ones of a plurality of light sources to selectively illuminate particular ones of the plurality of eye box points.
The system as recited in claim 1, wherein the system further includes a gaze tracking component configured to track position of a subject’s eye, wherein the controller is configured to selectively activate and modulate particular ones of a plurality of light sources to selectively illuminate particular ones of the plurality of eye box points.
Claim 38 of the present application
Claims 2 and 16 of U.S. Patent No. 11,215,829 B2 (claim 2 depends upon claim 1)


A method, comprising:

projecting, from a plurality of projection points of a light engine, light beams; 











and redirecting, using a reflective holographic combiner comprising a plurality of point-to-point holograms, the light beams received from the plurality of projection points to a plurality of eye box points, wherein the light beams from each projection point are projected to two or more of the plurality of holograms of the reflective holographic combiner, and wherein the light beams redirected by the two or more holograms illuminate two or more respective eye box points, wherein neighboring eye box points are illuminated by different ones of the plurality of holograms, 

and wherein the plurality of eye box points includes foveal and peripheral eye box points, and wherein the plurality of projection points includes: 


two or more foveal projectors that project wide diameter light beams over a small field of view, wherein foveal light beams are redirected to illuminate the foveal eye box points, and

two or more peripheral projectors that project narrow diameter light beams over a wide field of view, wherein peripheral light beams are redirected to illuminate the peripheral eye box points.
Claim 1: A system, comprising:

Claim 16: emitting, by a laser array projector comprising a plurality of light sources, light beams
Claim 1: a light engine including a distribution waveguide configured to receive light beams from a plurality of light sources at a plurality of entrance points and direct the light beams to pass through the distribution waveguide to a plurality of exit points to project the light beams from a plurality of projection points under control of a controller; and 

a reflective holographic combiner comprising a plurality of point-to-point holograms configured to redirect light received from the plurality of projection points to a plurality of eye box points; 
wherein each projection point projects light beams simultaneously to two or more of the plurality of holograms, wherein the two or more holograms redirect the light beams to illuminate two or more respective eye box points; wherein the holograms are configured such that neighboring eye box points are illuminated by different ones of the holograms,

Claim 2: The system of claim 1, wherein the plurality of eye box points includes foveal and peripheral eye box points, and wherein the plurality of projection points includes:

two or more foveal projectors configured to project wide diameter light beams over a small field of view, wherein foveal light beams are redirected to illuminate the foveal eye box points, and

two or more peripheral projectors configured to project narrow diameter light beams over a wide field of view, wherein peripheral light beams are redirected to illuminate the peripheral eye box points.

Claim 16: A method, comprising: 
emitting, by a laser array projector comprising a plurality of light sources, light beams

Claim 39 of the present application
Claims 6 and 16 of U.S. Patent No. 11,215,829 B2 (claim 6 depends upon claims 1-2)


The method of claim 38, wherein the light engine includes a plurality of light sources, and wherein the method further comprises selectively activating and modulating particular ones of the plurality of light sources to project light beams from different ones of the foveal and peripheral projectors.


Claim 6: The system of claim 2, wherein the light engine includes a plurality of light sources, and wherein the controller is configured to selectively activate and modulate particular ones of the plurality of light sources to project light from different ones of the foveal and peripheral projectors.
Claim 40 of the present application
Claims 2 and 16 of U.S. Patent No. 11,215,829 B2 (claim 2 depends upon claim 1)


The method of claim 38, wherein the light engine includes a distribution waveguide, and wherein the method further comprises receiving light beams from a plurality of light sources at a plurality of entrance points of the distribution waveguide and directing the light beams to pass through the distribution waveguide to exit from a plurality of exit points of the distribution waveguide to project the light beams from the plurality of light points.
Claim 1: a light engine including a distribution waveguide configured to receive light beams from a plurality of light sources at a plurality of entrance points and direct the light beams to pass through the distribution waveguide to a plurality of exit points to project the light beams from a plurality of projection points under control of the controller
Claim 41 of the present application
Claims 2, 9 and 16 of U.S. Patent No. 11,215,829 B2 (claim 2 depends upon claim 1)


The method of claim 40, wherein the light engine includes a plurality of scanning mirrors, and wherein the method further comprises using the scanning mirrors to receive the light beams from the plurality of exit points of the distribution waveguide and scan the light beams to a plurality of layered waveguides that include film layers recorded with holographic or diffractive gratings.

Claim 1: a light engine including a distribution waveguide configured to receive light beams from a plurality of light sources at a plurality of entrance points and direct the light beams to pass through the distribution waveguide to a plurality of exit points to
Claim 9: The system as recited in claim 1, wherein the light engine includes a plurality of scanning mirrors configured to receive light at appropriate angles and positions from the plurality of exit points and scan the light to a plurality of layered waveguides that include film layers recorded with holographic or diffractive gratings, wherein the foveal and peripheral projectors are implemented by respective foveal and peripheral waveguides of the plurality of layered waveguides.



7.	Claim 31 is rejected based on nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,215,829 B2 in view of claim 9 of U.S. Patent No. 11,215,829 B2.    
	As to claim 31, claim 2 of U.S. Patent No. 11,215,829 B2 discloses the system of claim 29 as applied above (see the above claims grid).
Claim 2 of U.S. Patent No. 11,215,829 B2 does not expressly disclose wherein the light engine includes a plurality of scanning mirrors configured to receive the light beams from the plurality of exit points of the distribution waveguide.
	Claim 9 of U.S. Patent No. 11,215,829 B2 discloses wherein the light engine includes a plurality of scanning mirrors configured to receive the light beams from the plurality of exit points of the distribution waveguide (see the above claims grid).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 2 of U.S. Patent No. 11,215,829 B2 with claim 9 of U.S. Patent No. 11,215,829 B2 to provide a system that routes the light beams with minimal loss of light.
8.	Claim 37 is rejected based on nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,215,829 B2 in view of claim 14 of U.S. Patent No. 11,215,829 B2.    
As to claim 37, claim 2 of U.S. Patent No. 11,215,829 B2 discloses the system of claim 29 as applied above (see the above claims grid).
Claim 2 of U.S. Patent No. 11,215,829 B2 does not expressly disclose wherein the system includes a gaze tracking component configured to track position of a subject’s eye, wherein the controller is configured to selectively activate and modulate particular ones of a plurality of light sources to selectively illuminate particular ones of the plurality of eye box points.
Claim 14 of U.S. Patent No. 11,215,829 B2 discloses wherein the system includes a gaze tracking component configured to track position of a subject’s eye, wherein the controller is configured to selectively activate and modulate particular ones of a plurality of light sources to selectively illuminate particular ones of the plurality of eye box points (see the above claims grid).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 2 of U.S. Patent No. 11,215,829 B2 with claim 14 of U.S. Patent No. 11,215,829 B2 to provide a system that conserves power.
9.	Claims 38-40 are rejected based on nonstatutory double patenting as being unpatentable over claims 2 and 6 of U.S. Patent No. 11,215,829 B2 in view of claim 16 of U.S. Patent No. 11,215,829 B2.    
	As to claim 38, claim 2 of U.S. Patent No. 11,215,829 B2 does not expressly disclose a method.
Claim 16 of U.S. Patent No. 11,215,829 B2 discloses a method, comprising emitting from a plurality of projection points, light beams (see the above claims grid).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 2 of U.S. Patent No. 11,215,829 B2 with claim 16 of U.S. Patent No. 11,215,829 B2 to allow a user to view a virtual image.

As to claim 39, claims 2 and 16 of U.S. Patent No. 11,215,829 B2 teach the method of claim 38 above.
Claim 6 which depends upon claim 2 further discloses wherein the light engine includes a plurality of light sources, and wherein the method further comprises selectively activating and modulating particular ones of the plurality of light sources to project light beams from different ones of the foveal and peripheral projectors (see the above claims grid).

As to claim 40, claims 2 and 6 of U.S. Patent No. 11,215,829 B2 teach the method of claim 38 above.
Claim 2 of U.S. Patent No. 11,215,829 B2 further discloses wherein the light engine includes a distribution waveguide, and wherein the method further comprises receiving light beams from a plurality of light sources at a plurality of entrance points of the distribution waveguide and directing the light beams to pass through the distribution waveguide to exit from a plurality of exit points of the distribution waveguide to project the light beams from the plurality of light points (see the above claims grid).
10.	Claim 33 is rejected based on nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,215,829 B2 in view of claim 9 of U.S. Patent No. 11,215,829 B2 as applied to claim 31 above, in view of claim 15 of U.S. Patent No. 11,215,829 B2.
As to claim 33, claims 2 and 9 of U.S. Patent No. 11,215,829 B2 disclose the system of claim 31 as applied above (see the above claims grid).
Claims 2 and 9 of U.S. Patent No. 11,215,829 B2 do not expressly disclose wherein the scanning mirrors include 2D scanning microelectromechanical systems (MEMS) mirrors.
Claim 15 of U.S. Patent No. 11,215,829 B2 discloses wherein the scanning mirrors include 2D scanning microelectromechanical systems (MEMS) mirrors (see the above claims grid).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claims 2 and 9 of U.S. Patent No. 11,215,829 B2 with claim 15 of U.S. Patent No. 11,215,829 B2 to provide a system that routes the light beams to the holographic or diffractive gratings using light weight, low cost components.
11.	Claim 41 is rejected based on nonstatutory double patenting as being unpatentable over claims 2 of U.S. Patent No. 11,215,829 B2 in view of 16 of U.S. Patent No. 11,215,829 B2 as applied above to claim 40, in view of claim 9 of U.S. Patent No. 11,215,829 B2. 
As to claim 41, claims 2 and 16 of U.S. Patent No. 11,215,829 B2 do not expressly disclose wherein the light engine includes a plurality of scanning mirrors, and wherein the method further comprises using the scanning mirrors to receive the light beams from the plurality of exit points of the distribution waveguide and scan the light beams to a plurality of layered waveguides that include film layers recorded with holographic or diffractive gratings.
Claim 9 of U.S. Patent No. 11,215,829 B2 discloses wherein the light engine includes a plurality of scanning mirrors, and wherein the method further comprises using the scanning mirrors to receive the light beams from the plurality of exit points of the distribution waveguide and scan the light beams to a plurality of layered waveguides that include film layers recorded with holographic or diffractive gratings.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claims 2 and 16 of U.S. Patent No. 11,215,829 B2 with claim 9 of U.S. Patent No. 11,215,829 B2 to provide a method that routes the light beams with minimal loss of light.
12.	Claim 32 is rejected based on nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,215,829 B2 in view of claim 9 of U.S. Patent No. 11,215,829 B2 as applied to claim 31 above, in view of claim 10 of U.S. Patent No. 11,215,829 B2 in view of claim 6 of U.S. Patent No. 11,215,829 B2.
As to claim 32, claims 2 and 9 of U.S. Patent No. 11,215,829 B2 teach the system of claim 31 as applied above (see the above claims grid).
Claims 2 and 9 of U.S. Patent No. 11,215,829 B2 do not expressly disclose wherein the foveal and peripheral waveguides include pupil expansion gratings configured to expand the light beams received from the scanning mirrors and direct the light beams to the foveal and peripheral projectors, and wherein the foveal and peripheral waveguides are configured to emit the expanded light beams from the foveal and peripheral projectors.
Claim 10 of U.S. Patent No. 11,215,829 B2 discloses wherein the foveal and peripheral waveguides include pupil expansion gratings configured to expand the light beams received from the scanning mirrors and direct the light beams to the foveal and peripheral projectors, and wherein the foveal and peripheral waveguides are configured to emit the expanded light beams from the foveal projectors (see the above claims grid).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Claims 2 and 9 of U.S. Patent No. 11,215,829 B2 with claim 10 of U.S. Patent No. 11,215,829 B2 to provide a system that displays larger foveal and peripheral light viewing areas so that a user is still able to see the displayed image even when the user quickly turns her/his head (see the above claims grid).
Claim 6 discloses to emit the light beams from the foveal projectors(see the above claims grid).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Claims 2 and 9-10 of U.S. Patent No. 11,215,829 B2 with claim 6 of U.S. Patent No. 11,215,829 B2 to provide a system that displays the image that a user can still see even if she/he moves her/his head quickly (see the above claims grid).
Potentially Allowable Subject Matter
13. 	As to claims 22-29 and 31-41 if the above ground for rejection under double patenting is overcome, then these claims would be allowed.  As to claim 30 if the above objection and the ground for rejection under double patenting is overcome then this claim would also be allowed.
Reasons for Allowance

14.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    5638
    3771
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    5518
    3758
    media_image2.png
    Greyscale

Independent claim 22 identifies the distinct features: “and wherein the plurality of projection points(FIG. 10: 512, 514) includes: two or more peripheral projectors(FIG. 10: 514)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0274365 A1 to Bailey et al. (“Bailey”), U.S. Patent Pub. No. 2016/0349514 A1 to Alexander et al. (“Alexander”), U.S. Patent Pub. No. 2016/0033771 A1 to Tremblay et al. (“Tremblay”) and U.S. Patent Pub. No. 2010/0149073 A1 to Chaum et al. (“Chaum”), fails to anticipate or render obvious the above underlined features associated with other features of this claim.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    4523
    3444
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    3310
    4154
    media_image5.png
    Greyscale

As to claim 22, Bailey discloses a system(100)(FIG. 1; ¶0037), comprising: 
a controller(160)(FIG. 1: 161-163; ¶0037); 
a light engine(120, 150)(FIG. 1; ¶0037) configured to project light beams from a plurality of projection points(120’s red, green and blue laser diodes)(FIG. 1; ¶¶0039, 0059-0060) under control of the controller(160)(FIG. 1: 161-163; ¶¶0037, 0047, 0054); and
a reflective holographic combiner(130)(FIG. 1; ¶0040) configured to redirect the light beams received from the plurality of projection points(120’s red, green and blue laser diodes)(FIG. 1; ¶¶0039, 0059-0060) to a plurality of eye regions(foveal region of field of view, non-foveal region of field of view)(FIGs. 2-3: 302, 303; ¶¶0055-0056, 0059-0060), 
neighboring eye view regions(foveal region of field of view, non-foveal region of field of view)(FIGs. 2-3: 302, 303; ¶¶0055-0056, 0059-0060), and 
wherein the plurality of eye view regions(field of view of foveal region, field of view outside the foveal region)(FIG. 3: 302, 303; ¶¶0055-0056, 0059-0060) includes foveal(field of view of foveal region)(FIG. 3: 302, 303; ¶¶0055-0056, 0059) and peripheral eye view regions(field of view of foveal region, field of view outside the foveal region)(FIG. 3: 302, 303; ¶¶0055-0056, 0060), and wherein the plurality of projection points(120’s red, green and blue laser diodes)(FIG. 1; ¶¶0039, 0059-0060) includes: a foveal projector(120’s red, green and blue laser diodes)(FIG. 1; ¶¶0039, 0059) configured to project light beams over a small field of view(foveal region)(FIGs. 2-3; ¶¶0039, 0056, 0059), wherein foveal light beams are redirected to illuminate the foveal region(foveal region)(FIGs. 2-3; ¶¶0039-0040, 0056, 0059), wherein peripheral light beams are redirected to illuminate the peripheral region(non-foveal region)(FIGs. 2-3; ¶¶0039, 0056, 0060).
Bailey does not expressly disclose a reflective holographic combiner comprising a plurality of point-to-point holograms configured to redirect the light beams received from the plurality of projection points to a plurality of eye box points, 
wherein each projection point projects the light beams to two or more of the plurality of holograms, and wherein the two or more holograms redirect the light beams to illuminate two or more respective eye box points,
wherein the holograms are configured such that neighboring eye box points are illuminated by different ones of the holograms, and 
wherein the plurality of eye box points includes foveal and peripheral eye box points, and wherein the plurality of projection points includes: two or more foveal projectors configured to project wide diameter light beams over a small field of view, wherein foveal light beams are redirected to illuminate the foveal eye box points, and two or more peripheral projectors configured to project narrow diameter light beams over a wide field of view, wherein peripheral light beams are redirected to illuminate the peripheral eye box points.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Alexander discloses a reflective holographic combiner(330)(FIG. 3; 0061) comprising a plurality of point-to-point holograms (FIG. 3: 330; ¶0061, especially – “any number of holograms that may be multiplexed in a variety of different ways…wavelength multiplexed…angle multiplexed (e.g., for the purpose of eye box expansion/replication)…spatially multiplexed”) configured to redirect the light beams received from the plurality of projection points(310’s R, G, B)(FIG. 3; ¶¶0057, 0072) to a plurality of eye box points(arrows pointed at user’s eye)(FIG. 3: 310’s R, G, B, 330; ¶¶0057, 0061), 
and wherein the two or more holograms redirect the light beams (FIG. 3: 310’s R, G, B, 330; ¶¶0057, 0061) to illuminate two or more respective eye box points(arrows pointed at user’s eye)(FIG. 3: 310’s R, G, B, 330; ¶¶0057, 0061),
wherein the holograms are configured (FIG. 3: 330; 0061) such that neighboring eye box points(adjacent arrows pointed at user’s eye)(FIG. 3: 310’s R, G, B, 330; ¶¶0057, 0061) are illuminated by different ones of the holograms (FIG. 3: 310’s R, G, B, 330; ¶¶0057, 0061), and 
wherein the plurality of eye box points(arrows pointed at user’s eye)(FIG. 3: 310’s R, G, B, 311; ¶¶0057, 0061) includes foveal eye box points(adjacent arrows pointed at user’s eye)(FIG. 3: 310’s R, G, B, 311; ¶¶0057, 0061), and wherein the plurality of projection points(310’s R, G, B)(FIG. 3; ¶¶0057, 0072) includes: two or more foveal projectors(310)(FIG. 3; ¶¶0057, 0072 – each of a user’s eyes receives light from a separate projector {FIG. 3: 310}) configured to project light beams over a small field of view(adjacent arrows pointed at user’s eye)(FIG. 3: 310’s R, G, B, 311; ¶¶0057, 0061), wherein foveal light beams are redirected to illuminate the foveal eye box points(adjacent arrows pointed at user’s eye)(FIG. 3: 310’s R, G, B, 311; ¶¶0057, 0061).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bailey with Alexander to provide a system that displays a more engaging display experience (i.e., by displaying color images with a larger and/or brighter eye box to both of a user’s eyes).
Bailey and Alexander teach wherein the plurality of eye box points includes foveal (Bailey: FIG. 3: 302, 303, field of view of foveal region; ¶¶0055-0056, 0059; Alexander: FIG. 3: 310’s R, G, B, 330, adjacent arrows pointed at user’s eye; ¶¶0057, 0061) and peripheral eye box points (Bailey: field of view outside the foveal region)(FIG. 3: 302, 303; ¶¶0055-0056, 0060; Alexander: FIG. 3: 310’s R, G, B, 330, adjacent arrows pointed at user’s eye; ¶¶0057, 0061), wherein peripheral light beams are redirected to illuminate the peripheral eye box points (Bailey: field of view outside the foveal region)(FIG. 3: 302, 303, 310’s R, G, B; ¶¶0039, 0056-0057, 0060, 0055-0056, 0060; Alexander: FIG. 3: 310’s R, G, B, 330, adjacent arrows pointed at user’s eye; ¶¶0057, 0061).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Tremblay discloses wherein each projection point(1101, 1102; 3 positions)(FIGs. 11-12; ¶0174) projects the light beams to two or more of the plurality of holograms (¶¶0174, 0184, especially – “the hologram is angle multiplexed for the multiple exit pupils…light from two different angles reflects from the hologram 204 back to the eye 209 to create two separate exit pupils at the eye”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bailey and Alexander with Tremblay to provide a system that displays images with a larger and/or brighter eye box to both of a user’s eyes.
Bailey, Alexander and Tremblay teach wherein the light beams from each projection point are projected to two or more of the plurality of holograms of the reflective holographic combiner(Alexander: FIG. 3: 330; 0061; Tremblay: FIGs. 11-12: 1101, 1102, 3 positions; ¶0174).
Chaum discloses foveal wide diameter light beams (FIGs. 6-8: 2; ¶¶0618-0620, 0622); peripheral narrow diameter light beams (FIGs. 6-8: 2; ¶¶0618-0619, 0621-0622).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bailey, Alexander and Tremblay with Chaum to provide a system that displays light with different resolutions that correspond to the relative sensitivities of the different portions of a user’s eye (¶¶0011 0620-0622).
Bailey, Alexander, Tremblay and Chaum do not teach the above underlined limitations.

Independent claim 38 identifies the distinct features: “and wherein the plurality of projection points(FIG. 10: 512, 514) includes: two or more peripheral projectors(FIG. 10: 514)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2016/0274365 A1 to Bailey et al. (“Bailey”), U.S. Patent Pub. No. 2016/0349514 A1 to Alexander et al. (“Alexander”), U.S. Patent Pub. No. 2016/0033771 A1 to Tremblay et al. (“Tremblay”) and U.S. Patent Pub. No. 2010/0149073 A1 to Chaum et al. (“Chaum”), fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
As to claim 38, Bailey discloses a method (FIG. 3; ¶¶0057-0060), comprising:
projecting, from a plurality of projection points(120’s red, green and blue laser diodes)(FIG. 1; ¶¶0039, 0059-0060) of a light engine(120, 150)(FIG. 1; ¶0037), light beams (FIG. 1; ¶¶0039, 0059-0060); and 
redirecting, using a reflective holographic combiner(130)(FIG. 1; ¶0040),
wherein the light beams from each projection point(120’s red, green and blue laser diodes)(FIG. 1; ¶¶0039, 0059-0060) are projected to the reflective holographic combiner(130)(FIG. 1; ¶0040), 
wherein neighboring eye view regions(foveal region of field of view, non-foveal region of field of view)(FIGs. 2-3: 302, 303; ¶¶0055-0056, 0059-0060), and
wherein the plurality of eye view regions(field of view of foveal region, field of view outside the foveal region)(FIG. 3: 302, 303; ¶¶0055-0056, 0059-0060) includes foveal(field of view of foveal region)(FIG. 3: 302, 303; ¶¶0055-0056, 0059) and peripheral eye view regions(field of view of foveal region, field of view outside the foveal region)(FIG. 3: 302, 303; ¶¶0055-0056, 0060), and wherein the plurality of projection points(120’s red, green and blue laser diodes)(FIG. 1; ¶¶0039, 0059-0060) includes:
a foveal projector(120’s red, green and blue laser diodes)(FIG. 1; ¶¶0039, 0059) that projects light beams over a small field of view(foveal region)(FIGs. 2-3; ¶¶0039, 0056, 0059), wherein foveal light beams are redirected to illuminate the foveal region(foveal region)(FIGs. 2-3; ¶¶0039-0040, 0056, 0059), and
projecting light beams over a wide field of view(non-foveal region)(FIGs. 1-3: 120’s red, green and blue laser diodes; ¶¶0039, 0056, 0060), wherein peripheral light beams are redirected to illuminate the peripheral region(non-foveal region)(FIGs. 2-3; ¶¶0039, 0056, 0060).
Bailey does not expressly disclose a reflective holographic combiner comprising a plurality of point-to-point holograms, the light beams received from the plurality of projection points to a plurality of eye box points, 
wherein the light beams from each projection point are projected to two or more of the plurality of holograms of the reflective holographic combiner, and wherein the light beams redirected by the two or more holograms illuminate two or more respective eye box points,
wherein neighboring eye box points are illuminated by different ones of the plurality of holograms, and
wherein the plurality of eye box points includes foveal and peripheral eye box points, and wherein the plurality of projection points includes:
two or more foveal projectors that project wide diameter light beams over a small field of view, wherein foveal light beams are redirected to illuminate the foveal eye box points, and
two or more peripheral projectors that project narrow diameter light beams over a wide field of view, wherein peripheral light beams are redirected to illuminate the peripheral eye box points.
Alexander discloses a reflective holographic combiner(330)(FIG. 3; 0061) comprising a plurality of point-to-point holograms (FIG. 3: 330; ¶0061, especially – “any number of holograms that may be multiplexed in a variety of different ways…wavelength multiplexed…angle multiplexed (e.g., for the purpose of eye box expansion/replication)…spatially multiplexed”), the light beams received from the plurality of projection points(310’s R, G, B)(FIG. 3; ¶¶0057, 0072) to a plurality of eye box points(arrows pointed at user’s eye)(FIG. 3: 310’s R, G, B, 330; ¶¶0057, 0061), 
wherein the light beams from each projection point(310’s R, G, B)(FIG. 3; ¶¶0057, 0072) are projected to the reflective holographic combiner(330)(FIG. 3; 0061), and wherein the light beams redirected by the two or more holograms (FIG. 3: 310’s R, G, B, 330; ¶¶0057, 0061) illuminate two or more respective eye box points(arrows pointed at user’s eye)(FIG. 3: 310’s R, G, B, 330; ¶¶0057, 0061),
wherein neighboring eye box points(adjacent arrows pointed at user’s eye)(FIG. 3: 310’s R, G, B, 330; ¶¶0057, 0061) are illuminated by different ones of the plurality of holograms (FIG. 3: 310’s R, G, B, 330; ¶¶0057, 0061), and
and wherein the plurality of projection points(310’s R, G, B)(FIG. 3; ¶¶0057, 0072) includes:
two or more foveal projectors(310)(FIG. 3; ¶¶0057, 0072 – each of a user’s eyes receives light from a separate projector {FIG. 3: 310}) that project light beams over a small field of view(adjacent arrows pointed at user’s eye)(FIG. 3: 310’s R, G, B, 330; ¶¶0057, 0061), wherein foveal light beams are redirected to illuminate the foveal eye box points(adjacent arrows pointed at user’s eye)(FIG. 3: 310’s R, G, B, 330; ¶¶0057, 0061).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bailey with Alexander to provide a method that displays a more engaging display experience (i.e., by displaying color images with a larger and/or brighter eye box to both of a user’s eyes).
Bailey and Alexander teach wherein the plurality of eye box points includes foveal (Bailey: FIG. 3: 302, 303, field of view of foveal region; ¶¶0055-0056, 0059; Alexander: FIG. 3: 310’s R, G, B, 330, adjacent arrows pointed at user’s eye; ¶¶0057, 0061) and peripheral eye box points (Bailey: field of view outside the foveal region)(FIG. 3: 302, 303; ¶¶0055-0056, 0060; Alexander: FIG. 3: 310’s R, G, B, 330, adjacent arrows pointed at user’s eye; ¶¶0057, 0061), wherein peripheral light beams are redirected to illuminate the peripheral eye box points (Bailey: field of view outside the foveal region)(FIG. 3: 302, 303, 310’s R, G, B; ¶¶0039, 0056-0057, 0060, 0055-0056, 0060; Alexander: FIG. 3: 310’s R, G, B, 330, adjacent arrows pointed at user’s eye; ¶¶0057, 0061).
Tremblay discloses wherein the light beams from each projection point(1101, 1102; 3 positions)(FIGs. 11-12; ¶0174) are projected to two or more of the plurality of holograms (¶¶0174, 0184, especially – “the hologram is angle multiplexed for the multiple exit pupils…light from two different angles reflects from the hologram 204 back to the eye 209 to create two separate exit pupils at the eye”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bailey and Alexander with Tremblay to provide a method that displays images with a larger and/or brighter eye box to both of a user’s eyes.
Bailey, Alexander and Tremblay teach wherein the light beams from each projection point are projected to two or more of the plurality of holograms of the reflective holographic combiner (Alexander: FIG. 3: 330; 0061; Tremblay: FIGs. 11-12: 1101, 1102, 3 positions; ¶0174).
Chaum discloses foveal wide diameter light beams (FIGs. 6-8: 2; ¶¶0618-0620, 0622); peripheral narrow diameter light beams (FIGs. 6-8: 2; ¶¶0618-0619, 0621-0622).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Bailey, Alexander and Tremblay with Chaum to provide a method that displays light with different resolutions that correspond to the relative sensitivities of the different portions of a user’s eye (¶¶0011 0620-0622).
Bailey, Alexander, Tremblay and Chaum do not teach the above underlined limitations.
Other Relevant Prior Art
15.	Other relevant prior art includes:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(i)	Korea Patent Pub. No. 20070012150 A to Jung et al. discloses wherein the light sources(200a, 200b, 200c)(FIG. 3; p 4, ¶¶5-6) are arrays of edge-emitting laser diodes(200a, 200b, 200c)(FIG. 3; p 4, ¶¶5-6) in a laser array projector component (FIG. 3: 200a, 200b, 200c; p 4, ¶¶5-6).
(ii)	U.S. Patent Pub. No. 2017/0111619 A1 to Benosman et al. discloses wherein diameters of the foveal light beams are 4 mm or greater (¶0074).
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692